          Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 1 of 6




                    UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           WACO DIVISION


SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00514-ADA

     v.

DELL INC.,

                            Defendants.



SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00515-ADA

     v.

GOOGLE LLC,

                            Defendants.



SOLAS OLED LTD.,

                            Plaintiff,        Case No. 6:19-cv-00537-ADA

     v.

APPLE INC.,

                            Defendants.




                MOTION FOR AGREED SCHEDULING ORDER




                                          1
         Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 2 of 6




       Pursuant to the December 2, 2019 Order Government Proceedings – Patent Case entered

in each of the above-captioned cases, the Parties move that the Court enter the agreed Scheduling

Order, attached to this motion.



Dated: January 21, 2020                          /s/ Reza Mirzaie
                                                Marc Fenster
                                                CA State Bar No. 181067
                                                Reza Mirzaie
                                                CA State Bar No. 246953
                                                Neil A. Rubin
                                                CA State Bar No. 250761
                                                Kent N. Shum
                                                CA State Bar No. 259189
                                                RUSS AUGUST & KABAT
                                                12424 Wilshire Boulevard, 12th Floor
                                                Los Angeles, CA 90025
                                                Telephone: 310-826-7474
                                                Email: mfenster@raklaw.com
                                                Email: rmirzaie@raklaw.com
                                                Email: nrubin@raklaw.com
                                                Email: kshum@raklaw.com

                                                T. John Ward, Jr.
                                                TX State Bar No. 00794818
                                                Claire Abernathy Henry
                                                TX State Bar No. 24053063
                                                Andrea L. Fair
                                                TX State Bar No. 24078488
                                                WARD, SMITH & HILL, PLLC
                                                PO Box 1231
                                                Longview, Texas 75606
                                                Telephone: 903-757-6400
                                                Email: jw@wsfirm.com
                                                Email: claire@wsfirm.com
                                                Email: andrea@wsfirm.com

                                                ATTORNEYS FOR PLAINTIFF,
                                                SOLAS OLED LTD.




                                               2
Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 3 of 6




                              John Michael Guaragna
                              DLA PIPER LLP
                              401 Congress, Suite 2500
                              Austin, TX 78701
                              Telephone: 512-457-7125
                              Email: john.guaragna@dlapiper.com

                              Mark D. Fowler
                              DLA PIPER LLP
                              2000 University Ave.
                              East Palo Alto, CA 94303
                              Telephone: 650-833-2000
                              Email: mark.fowler@us.dlapiper.com

                              Michael D. Jay
                              Nandan R. Padmanabhan
                              DLA PIPER LLP
                              2000 Avenue of the Stars
                              Suite 400 North Tower
                              Los Angeles, CA 90067
                              Telephone: 310-595-3000
                              Email: michael.jay@dlapiper.com
                              Email: nandan.padmanabhan@dlapiper.com

                              ATTORNEYS FOR DEFENDANT,
                              APPLE INC.




                              3
Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 4 of 6




                              David A. Garr
                              Grant D. Johnson
                              Jeffrey H. Lerner
                              Daniel W. Cho
                              Jared Frisch
                              COVINGTON & BURLING LLP
                              850 Tenth St. NW
                              Washington, DC 20001
                              Telephone: 202-662-5250
                              Email: dgarr@cov.com
                              Email: gjohnson@cov.com
                              Email: jlerner@cov.com
                              Email: dwcho@cov.com
                              Email: jfrisch@cov.com

                              Robert T. Haslam
                              COVINGTON & BURLING LLP
                              3000 El Camino Real
                              5 Palo Alto Square, 10th Floor
                              Palo Alto, CA 94306
                              Telephone: 650-632-4702
                              Email: rhaslam@cov.com

                              Roger J. Fulghum
                              BAKER BOTTS LLP
                              One Shell Plaza
                              910 Louisiana
                              Houston, TX 77002
                              Telephone: 713-229-1707
                              Email: roger.fulghum@bakerbotts.com

                              Melissa Richards Smith
                              GILLAM AND SMITH, LLP
                              303 South Washington Avenue
                              Marshall, TX 75670
                              Telephone: 903-934-8450
                              Email: melissa@gillamsmithlaw.com

                              ATTORNEYS FOR DEFENDANT,
                              DELL INC.




                              4
Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 5 of 6




                              Brian M. Cook
                              Nicholas J. Whilt
                              Eric Y. Su
                              Ryan K Yagura
                              O'MELVENY & MYERS LLP
                              400 South Hope Street, 18th Floor
                              Los Angeles, CA 90071
                              Telephone: 213-430-6000
                              Email: bcook@omm.com
                              Email: nwhilt@omm.com
                              Email: esu@omm.com
                              Email: ryagura@omm.com

                              Darin W. Snyder
                              David S. Almeling
                              Mark Liang
                              O'MELVENY & MYERS LLP
                              Two Embarcadero Center, 28th Floor
                              San Francisco, CA 94111
                              Telephone: 415-984-8846
                              Email: dsnyder@omm.com
                              Email: dalmeling@omm.com
                              Email: mliang@omm.com

                              Michael E. Jones
                              POTTER MINTON PC
                              110 N College, Suite 500
                              Tyler, TX 75702
                              Telephone: 903-597-8311
                              Email: mikejones@potterminton.com

                              ATTORNEYS FOR DEFENDANT,
                              GOOGLE LLC




                              5
         Case 6:19-cv-00514-ADA Document 30 Filed 01/21/20 Page 6 of 6




                              CERTIFICATE OF SERVICE

       I certify that the counsel of record who are deemed to have consented to electronic service

are being served on January 21, 2020, with a copy of this document via the Court’s ECF system.




                                                             /s/ Reza Mirzaie
                                                             Reza Mirzaie




                                                6
